Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicants arguments and amendments, filed on 6/22/22, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants have amended independent claim 1 to include the limitation that variables R1 and R2 may form a five-membered mono- or polycyclic aliphatic or aromatic ring.  While this amendment overcomes the prior art rejection to Lin et al. (CN-105778891), it introduces a new rejection under 112(b) for reasons described below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the newly added limitation that variables R1 and R2 may be combined to form a five-membered mono- or polycyclic aliphatic or aromatic ring is indefinite.  An aromatic ring system must have at the very least six carbon atoms, or five atoms when one or more heteroatoms are present.  So, a polycyclic aromatic ring, which is included in the limitations of amended claim 1, is not possible with only five atoms.  Given the overall teachings in Applicants specification, it is understood that when R1 and R2 are bonded together, they are bonded together to form a five-membered ring, and that the five membered ring itself may be part of a polycyclic ring system.  Because of this, Applicants can overcome this rejection by amending this portion of the claim to recite that variables R1 and R2 may be bonded together to form a five-membered ring, which may be part of a polycyclic ring system.

Allowable Subject Matter
	While no claims stand allowed, none of the claims are subject to any prior art rejections.  Once Applicants overcome the 112(b) rejection above, this application would be in condition for allowance.  As stated in the previous Office action, while there are some prior art documents which teach and/or suggest some of Applicants instantly claimed compounds, said compounds are not employed in the same manner as claimed by Applicants, namely, as hole injection or hole transport materials.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766